So Oo ST DN On FP W NYO

NO NO NO NYO NH NY ND WN NO HF HH FH | FF OF Oe OS
oo 4 HD nH FP WN K|& DOD O06 OH DH Nn BW NY KH CO

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MARTIN RUIZ SANCHEZ, ) NO. CV 19-7637-SVW (KS)

Petitioner, )
JUDGMENT

v. )
)
M.E. SPEARMAN, )
)
Respondent. )
)

 

Pursuant to the Court’s Order Accepting Findings and Recommendations of United

States Magistrate Judge,

IT IS ADJUDGED that this action is dismissed without prejudice.

  

 

paren: //3¢/) eigen
| . “STEPHEN V. WILSON

UNITED STATES DISTRICT JUDGE

 
